Francis X. Conlon, J,
This is an article 78 proceeding brought by landlord to review a determination of the City Bent Administrator that the subject premises is not exempt from rent control.
Petitioner filed an application for decontrol of the subject apartment. The tenant had been one of 11 owners, who inherited the property from their mother, upon her death in 1951. Petitioner’s attorney alleged in a letter to the District Bent Director that all of the children of deceased, including the tenant herein, have a right to continue living in any buildings, owned by deceased paother, and that if rent is not paid, same would be applied against the distributive share of the person residing in any such buildings and not paying rent.
The tenant herein was a tenant in the subject apartment during the lifetime of his mother, and he is still occupying the apartment.
Petitioner bought the building in 1962. Petitioner contends that under paragraph (11) of subdivision f of section 2 of the Bent, Eviction and Behabilitation Begulations, the apartment is decontrolled.
The mere fact that the tenant is a one-eleventh beneficiary under a will, does not cause him to lose the protection of control by the magic of involuntarily becoming a one-eleventh landlord. The statutory provision for decontrol never contemplated such a situation. The tenant has paid rent to his mother and to her estate.
*471A similar situation existed in Matter of Klein v. Herman (17 A D 2d 652, affg. N. Y. L. J., March 3, 1961, p. 14, col, 8 [Supreme CL, Kings County, Morrissey, J.]), It was there held that.the premises were controlled.
There has been no change in occupancy here; no vacancy of an apartment; no accommodation has been placed on the rental market; there has been merely a change of ownership, To grant decontrol would be to prejudice a tenant in possession at the time the present landlord became an owner,
There is warrant in the record for the Administrator’s determination. It should not be disturbed. Accordingly, the application is denied and the petition is dismissed.